PER CURIAM.
Appellant is one of the defendants in an action on a promissory note brought by ap-pellee in the Circuit Court of Dade County. The court granted summary judgment against the appellant as to liability. It is this order that is being appealed.
It is appellant’s contention that the court erred in entering summary judgment as to liability in that the plaintiff-appellee failed
*418to negate the existence of disputed facts on material issues.
We find merit in appellant’s contention and reverse. See Emile v. First National Bank of Miami, Fla.App.1961, 126 So.2d 305; Harrison v. McCourtney, Fla.App. 1962, 148 So.2d 53; Underwriters Insurance Company v. Sisung, Fla.App.1965, 174 So.2d 461.
Reversed.